DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 06/03/2022.
•	Claims 1, 12, and 16 have been amended and are hereby entered.
•	Claims 2, 5, 8-11, 13-15, and 18-20 have been canceled.
•	Claims 1, 3-4, 6-7, 12, and 16-17 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed June 3, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 10 where Applicant has describes advantages to protect against unexpected risks for performing an episodic or “one time only” undertaking, the remarks are not persuasive.  Improving the ability for a user to acquire insurance coverage for a one-time only undertaking does not describe a technological solution to a technological problem; but rather it describes a business process solution to a business process problem.
Applicant further argues on page 10 that claims improve the overall efficiency of the problem.  The argument is not persuasive.  It is noted: “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible as an improvement to computer functionality.” Customedia, 951 F.3d at 1364 (quoting Intell. Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015)); see also BSG Tech LLC v. BuySeasons, Inc., 899  F.3d  1281,  1288  (Fed. Cir. 2018) (“These benefits, however, are not improvements to database functionality. Instead, they are benefits that flow from performing an abstract idea in conjunction with a well-known database structure.”).
Applicant further argues, on page 10, that the present invention is a specific advancement in the area of electronic risk protection by providing benefits in data accuracy, data availability, and data integrity; and that the claims provide for an improvement to conventional risk protection systems that are complicated, time consuming, and inconvenient.  The argument is not persuasive.  Improving data accuracy, particularly for data that is based on underwriting decisions directly on information in a statement of work, as described by the Applicant in the Remarks on page 10, does not describe a technological solution to a technological problem; but rather it describes a business process solution to a business process problem.  Similarly, improving ease, convenience, and efficiency of conventional risk protection systems, such as insurance, also does not describe a technological solution to a technological problem; but rather it describes a business process solution to a business process problem.  
Regarding Applicant’s arguments on page 11, that the hardware elements arranged and operating as specifically claimed clearly improve the operation of the overall system, the Examiner respectfully disagrees.  The Applicant’s citation to the portion of the Specification is not persuasive.  The claimed invention combined with the sections of the Specification argued by Applicants describe a solution to a business problem, i.e., providing insurance coverage for “one time only” undertaking of vendors (see at least [0001] of the Specification).  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: a back-end application. The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.  For example, the Specification recites the following concerning the “back-end application”: “The back-end application computer server 150 and/or the other elements of the system 100 might be, for example, associated with a Personal Computer ("PC"), laptop computer, smartphone, an enterprise server, a server farm, and/or a database or similar storage devices. According to some embodiments, an "automated" back-end application computer server 150 (and/or other elements of the system 100) may facilitate updates of electronic records in the risk relationship data store 110. As used herein, the term "automated" may refer to, for example, actions that can be performed with little (or no) intervention by a human.” See [0019].  
Regarding Applicant’s arguments on pages 11-14, that the embodiments provide for an improvement to conventional systems, the Examiner respectfully disagrees.  Applicant’s further enumerations of purported improvements to automation of claimed steps, efficiency, bandwidth reduction, improvement to the computer system, and improvement to security via security features, and storing data in an encrypted format, as described at pages 11-14, are not persuasive.  The Federal Circuit has indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology (see MPEP 2106.04(a)).  Furthermore, the pending claims do not describe a technical solution to a technical problem.  Rather, the pending claims are directed to solving the problem of insurance coverage for “one time only” undertaking of vendors (see at least [0001] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., insurance coverage for “one time only” undertaking of vendors, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.  
Applicant’s reliance upon CosmoKey, on pages 14-15, is misplaced.  The claims here are not like those the Court found patent eligible in CosmoKey, in which the court found that the claims provided a technical improvement over conventional authentication methods, specifically, in the inventive nature of the steps in which the complexity of the authentication function can be reduced significantly because the only activity that is required from the user for authentication purposes is to activate the authentication function at a suitable timing for the transaction, enabling authentication to be performed with fewer resources, less user interaction, and simpler devices.  CosmoKey at 13.  The court in CosmoKey held that the claims constitute an improvement that increases computer and network security, prevents a third party from fraudulently identifying itself as the user, and is easy to implement and can be carried out even with mobile devices of low complexity, and that the claims recited an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea and improve upon the prior art by providing a simple method that yields higher security.  CosmoKey at 14.  In contrast, the claims of the instant application do not effect improvement in the technical field of authentication such that the complexity of the authentication function can be reduced significantly, thereby enabling authentication to be performed with fewer resources, less user interaction, and simpler devices.  
Regarding Applicant’s arguments on page 15, that there are no outstanding art rejections and because of this the features of claim 1 are not “well-understood, routine, and conventional” and as such it clearly recites significantly more than the abstract idea, the Examiner respectfully disagrees.  It is noted that the inventiveness inquiry of § 101 should not be confused with the separate novelty inquiry of § 102 or obviousness inquiry of § 103. A novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 79.  “Even assuming that is true, it does not avoid the problem of abstractness.” Affinity Labs, 838 F.3d at 1263; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014) (“That some of [these] steps were not previously employed in this art is not enough—standing alone—to confer patent eligibility upon the claims ”). Indeed, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (explaining that the search for an inventive concept under § 101 is distinct from demonstrating novelty under § 102).  
Regarding Applicant’s arguments on page 15, that the claims do not recite an abstract idea, the Examiner respectfully disagrees.  As indicated in the USC § 101 rejection below, the claimed inventions allows for interacting with a first entity to create a definition document associated with a transaction between a first entity and a second entity, the definition document describing work agreed by the first entity and the second entity to be performed by the first entity for the second entity as part of the transaction, establish attribute resource values associated with risk attributes based on data in the definition document, record issuance of an insurance policy covering the first entity for the work described by the work description, provide a transaction-based risk arrangement, and facilitate a recommendation of an additional entity by the first entity.  The Specification at [0001] discloses that it is advantageous to protect against unexpected risks, such as those associated with transaction-based tasks, and, for example, “it might be advantageous for a vendor or other entity to protect itself when performing an episodic or "one time only” undertaking. Manually this type of risk protection, however, can be a complicated, time consuming, and inconvenient task, especially when there are a substantial number of inter-related systems, entities, and/or other factors involved in an agreement. For example, freelancers often do not purchase insurance for relatively small jobs due to the difficulties in pricing and obtaining such insurance (e.g., the vendor might need to contact an insurance agent and answer a series of questions about the job).” And at [0002] the Specification discloses “It would be desirable to provide systems and methods to provide automated transaction-based risk assignments in a way that provides faster, more accurate results as compared to traditional approaches.” The Specification and claims focus on an improvement to the process of providing insurance coverage for “one time only” undertaking of vendors, which is a fundamental economic principles or practices including insurance, and commercial or legal interactions of business relations which falls within the category of Certain Methods of Organizing Human Activity. The claims therefore are directed to improvements to the abstract idea.
Regarding Applicant’s arguments on page 15, that the claims clearly integrate the abstract idea into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite a system to provide an automated transaction-based risk assignment via a back-end application computer server of an enterprise, the back-end application computer server including a processor and a memory device in communication with the processor, the memory device storing program instructions to control the processor, the system comprising: a risk relationship data store associated with an encrypted database management system and containing electronic records; the back-end application computer server, coupled to the risk relationship data store, programmed to perform claimed functions; store the automatically established attribute resource values associated with risk attributes in the risk relationship data store; reducing a number of electronic messages transmitted via a communication network; the feedback information further including pictures or videos of completed products; and (c) a communication port coupled to the back-end application computer server to facilitate a transmission of data with a remote device to support a graphical interactive user interface display via security features and a distributed communication network, the interactive user interface display providing the automatically established attribute resource values associated with risk attributes, the graphical interactive user interface display including a dashboard interface displaying the analysis of the vendor as compared to the other similar vendors, and displaying information such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, a user interface, a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The user interface, processor, memory and system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to the business process at [0001]-[0002], disclosing at [0001] that it is advantageous to protect against unexpected risks, such as those associated with transaction-based tasks, and, for example, “it might be advantageous for a vendor or other entity to protect itself when performing an episodic or "one time only" undertaking. Manually this type of risk protection, however, can be a complicated, time consuming, and inconvenient task, especially when there are a substantial number of inter-related systems, entities, and/or other factors involved in an agreement. For example, freelancers often do not purchase insurance for relatively small jobs due to the difficulties in pricing and obtaining such insurance (e.g., the vendor might need to contact an insurance agent and answer a series of questions about the job);” and at [0002] disclosing that it would be desirable “to provide systems and methods to provide automated transaction-based risk assignments in a way that provides faster, more accurate results as compared to traditional approaches.”
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-7, 12 and 16-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 12, and 16 are directed to a system (claim 1), a method (claim 12) and an apparatus (claim 16).  Therefore, on its face, each independent claim 1, 12, and 16 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 16 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites a system to provide an automated transaction-based risk assignment, the system comprising: records that represent a plurality of risk relationships between the enterprise and a plurality of entities, wherein each record includes a relationship identifier and a set of attribute resource values associated with risk attributes; (i) receive an indication of a transaction between a first entity and a second entity, the first entity being a vendor and the second entity being a client of the first entity, the indication of the transaction including at least one of: a client identifier and a project type, (ii) interact with the first entity to create a definition document associated with the transaction, the definition document including a work description that describes work agreed by the first entity and the second entity to be performed by the first entity for the second entity as part of the transaction, (iii) receive from the first entity an indication that a transaction-based risk relationship should be created with the enterprise in connection with the transaction, (iv) responsive to the received indication that the transaction-based risk relationship should be created, automatically establish attribute resource values associated with risk attributes based only on data in the definition document without obtaining additional information from the vendor, (v) record issuance of an insurance policy covering the first entity for the work described by the work description; (vi) provide a transaction-based risk arrangement, (vii) facilitate a recommendation of an additional entity by the first entity, (viii) receive from the vendor a request for feedback information about the vendor, (ix) receive from the vendor an indication of a sub-set of clients from which feedback information should be collected, and x) receive from clients in the sub-set feedback information about a quality of work performed by the vendor in connection with transactions, including a numerical feedback score that reflects an opinion of a customer about the vendor's performance, without receiving feedback information from clients not in the sub-set; (xi) generate, based on the received feedback information: an analysis of the vendor as compared to other similar vendors based on the numerical feedback score, and recommendations for opportunities for the vendor including matches with other vendors; a limited set of the feedback information to a user from clients in the sub-set.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices including insurance, and commercial or legal interactions of business relations (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for interacting with a first entity to create a definition document associated with a transaction between a first entity and a second entity, the definition document describing work agreed by the first entity and the second entity to be performed by the first entity for the second entity as part of the transaction, establish attribute resource values associated with risk attributes based on data in the definition document, record issuance of an insurance policy covering the first entity for the work described by the work description, provide a transaction-based risk arrangement, and facilitate a recommendation of an additional entity by the first entity, which is a fundamental economic principle or practice, specifically a fundamental economic principle or practice of insurance, and a commercial and legal interaction, specifically a commercial interaction of business relations.  The mere nominal recitation of a back-end application computer server of an enterprise, the back-end application computer server including a processor and a memory device in communication with the processor, the memory device storing program instructions to control the processor, and a communication port coupled to the back-end application computer server to facilitate a transmission of data with a remote device to support a graphical interactive user interface display via the distributed communication network do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a system to provide an automated transaction-based risk assignment via a back-end application computer server of an enterprise, the back-end application computer server including a processor and a memory device in communication with the processor, the memory device storing program instructions to control the processor, the system comprising: a risk relationship data store associated with an encrypted database management system and containing electronic records; the back-end application computer server, coupled to the risk relationship data store, programmed to perform claimed functions; store the automatically established attribute resource values associated with risk attributes in the risk relationship data store; reducing a number of electronic messages transmitted via a communication network; the feedback information further including pictures or videos of completed products; and (c) a communication port coupled to the back-end application computer server to facilitate a transmission of data with a remote device to support a graphical interactive user interface display via security features and a distributed communication network, the interactive user interface display providing the automatically established attribute resource values associated with risk attributes, the graphical interactive user interface display including a dashboard interface displaying the analysis of the vendor as compared to the other similar vendors, and displaying information.  The additional elements are recited at a high-level or generality (i.e., as a generic the back-end application computer server performing a generic computer function of creating a definition document, establish attribute resource values, record issuance of an insurance policy, store automatically established attribute resource value, facilitate a recommendation, support a graphical interactive user interface and  provide the automatically established attribute resources values the an interactive user interface display) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3-4, 6-7, and 17 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1, 3-4, 6-7, 12, and 16-17 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
“Verifly launches a business product for gig economy” by Jonathan Shieber, dated May 23, 2018 https://techcrunch.com/2018/05/23/verifly-launches-a-business-insurance-product-for-gig-economy-workers/ (“hereinafter Shieber”) discloses an application for gig work in which users may open the company’s app and select the type of work they do in order to be provided a certificate of insurance that customers can refer to.
"Insurance in the Age of the Gig Economy;" dated December 2017, https://blog.microinsurance.com/storage/app/media/insurance-in-the-age-of-the-gig-economy-white-paper-cake-and-arrow-1.pdf (hereinafter “Gig Economy”) discloses that because Gig Economy workers are typically not considered full-time employees of an organization, they are unique in the labor force in that they often assume high levels of personal risk absent in more traditional forms of labor.  And, while many Gig Economy workers do hold personal insurance policies like homeowners or renters insurance, auto insurance, and health insurance, these insurance policies often do not cover the unique spectrum of risks incurred by Gig workers.
Patricia A. Kagerer, L. Keel, M. Yung; "What Have You Done for Me Lately? Ensuring a Successful Relationship Between a Construction Contractor, Broker and Insurance Carrier by Developing Innovative, Realistic Expectations and Involvement" dated June 2006 https://www.onepetro.org/conference-paper/ASSE-06-786 (hereinafter Kagerer”) discloses The current construction insurance market is facing many challenges in relation to safety, workers’ compensation and general liability, and coverage issues related to general liability claims, indemnification and additional insured status, as well as third-party, over-suits’ exposure from accidents, continue to create challenges for all construction contractors. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694